DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 7, 11, 14, and 16 are objected to because of the following informalities: 
Claims 1 and 2 should be amended to recite “wherein each C1 – C6 alkyl in R1 – R8 is optionally independently substituted with OH, NR9R19-, an additional C1 – C6 alkyl”;
Claims 4 and 11 should be amended to recite “a derivative
 it is suggested Claims 7 and 14 be amended to recite “the antioxidant (ii) is selected from 2,6-di-tert-butyl-4-methyl phenol”; and
 it is suggested Claims 9 and 16 be amended to recite “in an

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 7, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “the” isocyanate-reactive material recited in Claims 3 and 10.  For the purposes of further examination, the claims will be interpreted as setting forth the at least one isocyanate-reactive material.
There is a lack of antecedent basis for “the” aminoalcohol compound (i) recited in Claim 3.  For the purposes of further examination, Claim 3 will be interpreted as setting forth the at least one aminoalcohol compound (i).
There is a lack of antecedent basis for “the” antioxidant (ii) recited in Claims 6 and 7.  For the purposes of further examination, the claims will be interpreted as setting forth the at least one
There is a lack of antecedent basis for “the” aromatic polyisocyanate recited in Claim 11.  For the purposes of further examination, Claim 11 will be interpreted as setting forth the at least one aromatic polyisocyanate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0238796 to Lovenich et al.
Regarding Claims 1, 3, and 5.  Lovenich et al. teaches a method for producing a polyurethane foam comprising forming and curing a reaction mixture containing:

a PIPA polyol dispersion 1 – 9.  The base polyol of PIPA polyol dispersions 1 – 9 is a trifunctional polyether polyol having an OH number of 35.  Using the reported OH number, the trifunctional polyether polyol can be calculated to have an equivalent weight of 1602;
water as a blowing agent; 
TEGOSTAB® B681 as the stabilizer/surfactant;  
NIAX® A1 and DABCO® 33-LV as catalysts; and
diethanolamine (DEOA).  Diethanolamine is set forth as a suitable aminoalcohol compound having the instantly claimed structure in instant Claim 5.  
The PIPA polyol dispersions are prepared with the antioxidant IRGANOX® 1135.  Thus, the reaction mixture comprising the PIPA polyol dispersion will further comprise this compound and be cured in its presence (see Examples 10 – 19 shown in the tables on Page 6; description of ingredients shown in Paragraph 0031; and process of forming PIPA polyol dispersion described in Paragraphs 0033 - 0034).
Regarding Claim 7.  Lovenich et al. teaches the method of Claim 1 wherein the antioxidant is IRGANOX® 1135 which corresponds to benzenepropanoic acid, 3,5-bis 
Regarding Claim 8.  Lovenich et al. teaches a polyurethane foam made by the method of Claim 1 (Examples 1 – 10).
Regarding Claim 9.  Lovenich et al. teaches the polyurethane foam of Claim 8 but is silent regarding its formaldehyde and acetaldehyde emissions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Lovenich et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam which exhibits formaldehyde and acetaldehyde emissions in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  


Claims 2, 10, 12, and 14 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007-238796 to Lovenich et al.
Regarding Claims 2, 10, and 12.  Lovenich et al. teaches a method for producing a polyurethane foam comprising:
mixing a trifunctional polyol with diethanolamine and an antioxidant (IRGANOX® 1135).  The trifunctional polyether polyol has an OH number of 35.  Using the reported OH number, the trifunctional polyether polyol can be calculated to have an equivalent weight of 1602 (see the process of forming PIPA polyol dispersion described in Paragraphs 0033 – 0034 and ingredient list in Paragraph 0031).  Diethanolamine is set forth as a suitable aminoalcohol compound having the instantly claimed structure in instant Claim 12; and 
combining the above mixture with Isocyanate A which is a blend of the 2,4- and 2,6-isomers of the aromatic polyisocyanate toluene diisocyanate and additional diethanolamine; and curing the resulting combination in the presence of water as a blowing agent; TEGOSTAB® B681 as the stabilizer/surfactant; and NIAX® A1 and DABCO® 33-LV as catalysts (see Examples 10 – 19 shown in the tables on Page 6; and description of ingredients shown in Paragraph 0031).
In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 14.  Lovenich et al. teaches the method of Claim 2 wherein the antioxidant is IRGANOX® 1135 which corresponds to benzenepropanoic acid, 3,5-bis (1,1-dimethyl-ethyl)-4-hydroxy-C7-C9 branched alkyl esters (Paragraph 0031 and Examples 1 – 9).  
Regarding Claim 15.  Lovenich et al. teaches a polyurethane foam made by the method of Claim 2 (Examples 1 – 10).
Regarding Claim 16.  Lovenich et al. teaches the polyurethane foam of Claim 15 but is silent regarding its formaldehyde and acetaldehyde emissions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Lovenich et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam which exhibits formaldehyde and acetaldehyde emissions in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0238796 to Lovenich et al., as applied to Claim 1 above.
Regarding Claim 4.  Lovenich et al. teaches the method of Claim 1.  As discussed in the rejection of Claim 1, the isocyanate used in inventive Examples 1 – 10 is toluene diisocyanate (TDI).  However, in the disclosure, Lovenich et al. teaches diphenylmethane diisocyanate (MDI) is also suitably used as the isocyanate component.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute some or all of the TDI used in Examples 1- 10 of Lovenich et al. with MDI. The motivation would have been that, for example, MDI has lower volatility and toxicity to the human body relative to TDI.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0238796 to Lovenich et al., as applied to Claim 1 above, and further in view of US 4,289,856 to Yamamoto et al.
Regarding Claim 6.  Lovenich et al. teaches the method of Claim 1 wherein the antioxidant is IRGANOX® 1135 which corresponds to benzenepropanoic acid, 3,5-bis (1,1-dimethyl-ethyl)-4-hydroxy-C7-C9 branched alkyl esters (Paragraph 0031 and Examples 1 – 9).  Lovenich et al. does not expressly teach combining this phenolic compound with another one of the instantly claimed compounds.  However, Yamamoto et al. teaches the concept of combining hindered phenolic antioxidants with assistant antioxidants such as triphenyl phosphite and tridecyl phosphite (Column 3, Line 60 – Column 4, Line 6).  Lovenich et al. and Yamamoto et al. are analogous art as they are from the same field of endeavor, namely methods of making polyurethane foams. Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the hindered phenolic antioxidant IRGANOX® 1135 in Lovenich et al. with a phosphite antioxidant as taught by Yamamoto et al.  The motivation would have been that Yamamoto et al. teaches phosphite antioxidants function as assistant antioxidants to hindered phenolic antioxidants (Column 3, Line 60 – Column 4, Line 6).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0238796 to Lovenich et al., as applied to Claim 2 above.
Regarding Claim 11.  Lovenich et al. teaches the method of Claim 2.  As discussed in the rejection of Claim 2, the isocyanate used in inventive Examples 1 – 10 is toluene diisocyanate (TDI).  However, in the disclosure, Lovenich et al. teaches diphenylmethane diisocyanate (MDI) is also suitably used as the isocyanate component.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute some or all of the TDI used in Examples 1- 10 of Lovenich et al. with MDI. The motivation would have been that, for example, MDI has lower volatility and toxicity to the human body relative to TDI.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0238796 to Lovenich et al., as applied to Claim 2 above, and further in view of US 4,289,856 to Yamamoto et al.
Regarding Claim 13.  Lovenich et al. teaches the method of Claim 2 wherein the antioxidant is IRGANOX® 1135 which corresponds to benzenepropanoic acid, 3,5-bis (1,1-dimethyl-ethyl)-4-hydroxy-C7-C9 branched alkyl esters (Paragraph 0031 and Examples 1 – 9).  Lovenich et al. does not expressly teach combining this phenolic compound with another one of the instantly claimed compounds.  However, Yamamoto et al. teaches the concept of combining hindered phenolic antioxidants with assistant antioxidants such as triphenyl phosphite and tridecyl phosphite (Column 3, Line 60 – Column 4, Line 6).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the hindered phenolic antioxidant IRGANOX® 1135 in Lovenich et al. with a phosphite antioxidant as taught by Yamamoto et al.  The motivation would have been that Yamamoto et al. teaches phosphite antioxidants function as assistant antioxidants to hindered phenolic antioxidants (Column 3, Line 60 – Column 4, Line 6).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 14 of copending U.S. Application No. 17/262,726 (reference application) in view of US 4,289,856 to Yamamoto et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Application No. 17/262,726 differ from the instant claims in that they do not set forth curing occurs in the presence of at least one antioxidant.  However, Yamamoto et al. teaches the concept of curing polyurethane foam-forming reaction mixtures in the presence of antioxidants (Column 3, Line 57 – Column 4, Line 6).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to cure the reaction mixture in the method set forth in the claims of U.S. Application No. 17/262,726 in the presence of an antioxidant.  The motivation would have been that Yamamoto et al. teaches the use of antioxidants can enhance the weathering and heat resistance of synthetic resins (Column 3, Lines 57 – 59).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 15 of copending U.S. Application No. 17/262,731 (reference application) in view of US 4,289,856 to Yamamoto et al. Although 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 17 of copending U.S. Application No. 17/262,828 (reference application) in view of US 4,289,856 to Yamamoto et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Application No. 17/262,828 differ from the instant claims in that they do not set forth curing occurs 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure because:
US 2015/0191564 and US 2013/0203880 also prepare polyurethane foams in the presence of the aminoalcohol compound diethanolamine; and
US 4,156,759 teaches the concept of using combinations of phenolic and phosphite antioxidants in the preparation of polyurethane foams.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768